Title: From George Washington to Phillis Wheatley, 28 February 1776
From: Washington, George
To: Wheatley, Phillis



Mrs Phillis,
Cambridge February 28th 1776.

Your favour of the 26th of October did not reach my hands ’till the middle of December. Time enough, you will say, to have given an answer ere this. Granted. But a variety of important occurrences, continually interposing to distract the mind and withdraw the attention, I hope will apologize for the delay, and plead my excuse for the seeming, but not real, neglect.
I thank you most sincerely for your polite notice of me, in the elegant Lines you enclosed; and however undeserving I may be of such encomium and panegyrick, the style and manner exhibit a striking proof of your great poetical Talents. In honour of which, and as a tribute justly due to you, I would have published the Poem, had I not been apprehensive, that, while I only meant to give the World this new instance of your genius, I might have incurred the imputation of Vanity. This, and nothing else, determined me not to give it place in the public Prints.
If you should ever come to Cambridge, or near Head Quarters, I shall be happy to see a person so favourd by the Muses, and to whom nature has been so liberal and beneficent in her dispensations. I am, with great Respect, Your obedt humble servant,

G. Washington

